 



Exhibit 10

       

   

2005

Performance Based

Restricted Share Unit Plan

of

TD Banknorth Inc.

March 1, 2005

       

   

 



--------------------------------------------------------------------------------



 



2005 PERFORMANCE BASED

RESTRICTED SHARE UNIT PLAN

OF

TD BANKNORTH INC.

Table of Contents

         
ARTICLE ONE – PURPOSE
    1  
 
       
1.1 Purpose
    1  
 
       
ARTICLE TWO – DEFINITIONS
    1  
 
       
2.1 Definitions
    1  
 
       
ARTICLE THREE – THE COMMITTEE
    7  
 
       
3.1 Powers of the Committee
    7  
 
       
ARTICLE FOUR – ADMINISTRATION BY ADMINISTRATOR
    7  
 
       
4.1 Administration and Interpretation by the Administrator
    7  
4.2 Administrator Reports to the Committee
    8  
4.3 Interpretation Conclusive
    8  
4.4 No Liability
    8  
 
       
ARTICLE FIVE – ALLOCATION OF AWARDS TO UNITS
    8  
 
       
5.1 Determination of Number of Initial Units
    8  
5.2 Initial Units Are Used to Determine Year One Units, Year Two Units And Year
Three Units
    9  
5.3 Final Units Used to Determine the Redemption Value of the Award at the
Maturity Date of the Award
    9  
5.4 Fraction of Units
    9  
5.5 Adjustment in Number of Units
    9  
5.6 Units are Not Shares
    10  

i



--------------------------------------------------------------------------------



 



         
ARTICLE SIX – PARTICIPANTS ENTITLEMENT TO AWARDS
    10  
 
       
6.1 Entitlement to Award if in Service until the Maturity Date
    10  
6.2 Termination Without Cause or Participant Resigning for Good Reason
    10  
6.3 Disability of Participant
    11  
6.4 Death of Participant
    11  
6.5 Retirement of Participant
    11  
6.6 Share Value Not Guaranteed
    12  
 
       
ARTICLE SEVEN – FORFEITURE AND REDUCTION OF AWARDS
    12  
 
       
7.1 Resignation
    12  
7.2 Termination For Cause
    12  
7.3 Date of Termination of Service
    12  
 
       
ARTICLE EIGHT – CASH PAYMENT OF AWARDS
    13  
 
       
8.1 TD Banknorth Determines Redemption Value
    13  
8.2 Payment of Award
    13  
8.3 Participant’s Tax Obligation
    13  
8.4 Person Unable to Manage His or Her Affairs
    13  
8.5 Release
    13  
 
       
ARTICLE NINE – PARTICIPATION IN THE PLAN DOES NOT CREATE EMPLOYMENT RIGHTS
    14  
 
       
9.1 No Right to Employment or to Future Awards
    14  
9.2 No Damages Recoverable by Participant
    14  
 
       
ARTICLE TEN – MODIFY, AMEND OR TERMINATE
    14  
 
       
10.1 Right to Amend
    14  
10.2 Right to Terminate
    15  

ii



--------------------------------------------------------------------------------



 



         
ARTICLE ELEVEN – MISCELLANEOUS
    15  
 
       
11.1 Arrangement constitutes Complete Agreement
    15  
11.2 Severability
    15  
11.3 Benefits Cannot Be Assigned
    15  
11.4 Participation Agreement
    16  
11.5 Successors and Assigns
    16  
11.6 No Trust or Fund Created
    16  
11.7 Headings
    16  
11.8 Governing Law
    16  
11.9 Effective Date
    16  

Annex A: Form of Participation Agreement

iii



--------------------------------------------------------------------------------



 



2005

PERFORMANCE BASED

RESTRICTED SHARE UNIT PLAN

OF

TD BANKNORTH INC.

       

   

ARTICLE ONE

PURPOSE

1.1 Purpose

The purpose of the Plan is to provide an incentive and reward for key employees
of TD Banknorth Inc. (“TD Banknorth”) who are party to an Employment and
Retention Agreement by awarding to such employees Units which will provide
future cash compensation in an amount which is related to both the future value
of Shares and to the achievement by TD Banknorth of certain performance measures
in accordance with the terms of the applicable Employment and Retention
Agreements.

ARTICLE TWO

DEFINITIONS & INTERPRETATION

2.1 Definitions

In this Plan, unless the context otherwise requires, capitalized words will have
the meanings set out below, or in the Participation Agreement, as the case may
be, and the singular number will include the plural and vice versa.

“Administrator” means the Committee or such other committee of the Board or
person or persons as may be designated by the Board to administer the Plan.

 



--------------------------------------------------------------------------------



 



“Award” means a dollar amount awarded to a Participant on a deferred basis to be
used to determine the number of Initial Units allocated to the Participant in
accordance with Article Five.

“Award Date” means the date set out in the Participation Agreement, which shall
be the Effective Date.

“Board” means the Board of Directors of TD Banknorth.

“Cause” means:

(i) the Participant’s conviction of, or plea of nolo contendere to, a felony; or

(ii) willful and intentional misconduct, willful neglect, or gross negligence in
the performance of the Participant’s duties, which has caused a demonstrable and
serious injury to TD Banknorth, monetary or otherwise. The Participant shall be
given written notice that TD Banknorth intends to terminate the Participant’s
employment for Cause. Such written notice shall specify the particular acts, or
failures to act, on the basis of which the decision to terminate employment was
made.

In the case of termination for Cause as described in clause (ii) above, the
Participant shall be given the opportunity within thirty (30) days of the
receipt of such notice to meet with the Board to defend such acts, or failures
to act, prior to termination. TD Banknorth may suspend the Participant’s title
and authority pending such meeting, and such suspension shall not constitute
Good Reason as defined below.

“Code” means the Internal Revenue Code of 1986, as amended.

“Committee” means the Human Resources and Compensation Committee of the Board.

“Date of Termination of Employment” means the last date of active employment of
a Participant with TD Banknorth regardless of any statutory, contractual or
common law period of notice of termination. For greater certainty, the Date of
Termination of Employment of a Participant whose employment with TD Banknorth is
terminated by TD Banknorth shall be deemed to be the date on which any notice of
termination of employment provided by TD Banknorth is stated by TD Banknorth to
be effective (or in the case of an alleged constructive dismissal, the date on
which the alleged constructive dismissal is alleged to have occurred), and not
during or as of the end of any period following such date during which the
Participant is in receipt of, or eligible to receive, statutory, contractual or
common law notice of termination or any compensation in lieu of such notice or
severance pay.

2



--------------------------------------------------------------------------------



 



“Deferred Compensation Plan” means a deferred compensation plan approved by the
Committee.

“Disability” means in the case of any Participant that the Participant:

(i) is unable to engage in any substantial gainful activity by reason of any
medically determinable physical or mental impairment which can be expected to
result in death or can be expected to last for a continuous period of not less
than 12 months, or

(ii) is, by reason of any medically determinable physical or mental impairment
which can be expected to result in death or can be expected to last for a
continuous period of not less than 12 months, receiving income replacement
benefits for a period of not less than three months under an accident and health
plan covering employees of TD Banknorth.

“Effective Date” means the effective date of the Merger, or March 1, 2005.

“Employment and Retention Agreement” means, with respect to a Participant, the
employment agreement or retention agreement entered into by the Participant and
TD Banknorth that becomes effective upon consummation of the Merger.

“EPS” means fully diluted operating earnings per share of TD Banknorth, rounded
to the nearest whole cent, as determined and calculated by the Committee in its
sole discretion.

“Final Units” means, in respect of the Award, the aggregate of the Year One
Units, Year Two Units, and Year Three Units. Final Units will be allocated to
the Participant in accordance with Article Five.

“Good Reason” means:

(i) any breach of the Employment and Retention Agreement by TD Banknorth,
including without limitation (a) any reduction during the Term (as defined in
the Employment and Retention Agreement) in the amount of the Participant’s Base
Salary (as defined in the Employment and Retention Agreement), incentive
compensation opportunities or aggregate welfare and pension benefits as in
effect on the Effective Date (as defined in the Employment and Retention
Agreement), or (b) failure to provide the Participant with the same fringe
benefits that were provided to the Participant immediately prior to the
Effective Date, or with a package of fringe benefits (including paid vacations)
that, though one or more of such benefits may vary from those in effect
immediately prior to the Effective Date, is substantially comparable in all
material respects to such fringe benefits taken as a whole;

3



--------------------------------------------------------------------------------



 



(ii) without the Participant’s express written consent, the assignment to the
Participant of any duties that are materially inconsistent with the
Participant’s positions, duties, responsibilities and status immediately
following the Effective Date, a material change in the Participant’s reporting
responsibilities, titles or offices as an employee and as in effect immediately
following the Effective Date, a significant reduction in the Participant’s
title, duties, responsibilities or in the level of his support services, as in
effect immediately prior to the Effective Date, but without regard to the
Participant’s normal and appropriate interaction with executives of TD as a
result of TD Banknorth’s status as an affiliate of TD;

(iii) the relocation of the Participant’s principal place of employment, without
the Participant’s written consent, to a location outside the same metropolitan
area in which the Participant was employed at the time of the Effective Date, or
the imposition of any requirement that the Participant spend more than ninety
(90) business days per year at a location other than such principal place of
employment; or

(iv) any purported termination of the Participant’s employment for Cause or
Disability which is not effected pursuant to a satisfactory notice of
termination.

In the event of the occurrence of any of the events described in (i), (ii),
(iii), or (iv) above, the Participant may, within three (3) months after the
Participant has knowledge of the occurrence of any such event, give TD Banknorth
written notice that such event constitutes Good Reason, and TD Banknorth shall
thereafter have thirty (30) days in which to cure. If TD Banknorth has not cured
in that time, the event shall constitute Good Reason. If the Participant has not
given notice of Good Reason during such three (3) month period, such event shall
not constitute Good Reason.

“Including” means including without limitation or including without limiting the
generality of the foregoing.

“Initial Unit” means a bookkeeping entry at TD Banknorth which sets forth the
number of initial Units pursuant to an Award which are allocated to a
Participant in accordance with Article Five.

“Maturity Date” means in respect of an Award the date which is three (3) years
following the Award Date.

“Maturity Date Share Price” means the amount expressed in United States dollars
of the closing price quoted on the New York Stock Exchange for one Share (based
on board lot prices) on the Maturity Date of the Award.

“Merger” means the merger of Berlin Merger Co., a Delaware corporation and a
wholly-owned subsidiary of TD (“Berlin Mergerco”), with and into Berlin Delaware
Inc., a Delaware corporation (“Berlin Delaware”) pursuant to the Amended and
Restated Agreement and Plan of

4



--------------------------------------------------------------------------------



 



Merger, dated as of August 25, 2004, among Banknorth Group, Inc., Berlin
Delaware Inc., TD, and Berlin Mergerco.

“Participant” means an employee of TD Banknorth receiving an Award under this
Plan.

“Participation Agreement” means the agreement required to be reviewed, completed
and signed by the Participant and delivered to TD Banknorth in connection with
the grant of an Award to the Participant, which shall be substantially in the
form of Annex A hereto. The Participation Agreement forms part of the terms and
conditions of the Plan.

“Performance Factor” means the multiple which is determined in the manner set
out in the Participation Agreement related to an Award, rounded to the nearest
tenth of a percent. The Committee may, in its sole discretion, change the
formula to be used in calculating the Performance Factor in Year Two and Year
Three of a particular Award, provided that the Performance Factor for any such
Year can never be less than 80% even if the Performance Result is less than the
performance equating to an 80% Performance Factor, and the Performance Factor
can never be more than 120% even if the Performance Result is greater than the
performance equating to a 120% Performance Factor.

“Performance Target” means the EPS target to be used in determining the
Performance Factor as determined each year by the Committee, in its sole
discretion, provided that such EPS target may not increase by more than 10%
annually. The Performance Target for the calculation of Year One Units will be
set forth in the Participation Agreement. The Committee shall determine the
Performance Target and the Performance Factor for the Year Two Units and Year
Three Units in January of each such year and the Administrator shall notify
Participants of such determinations in writing within forty five (45) days of
the beginning of Year Two and Year Three of the Award.

“Performance Result” shall mean TD Banknorth’s actual performance, as determined
by the Committee, in Year One, Year Two or Year Three, as applicable, as
compared against the Performance Target for such year.

“Plan” means this 2005 Performance Based Restricted Share Unit Plan of TD
Banknorth as set forth herein, and the Participation Agreement, each as may be
amended from time to time.

“Redemption Value” means in respect of an Award the amount determined by
multiplying the number of Final Units (or Initial Units in the case where the
Performance Factor will not be applied to any of the Units) for the Award by the
Maturity Date Share Price in respect of the Award.

“Retirement” means a Participant’s resignation from Service at or after age 65,
other than resignation for Good Reason.

5



--------------------------------------------------------------------------------



 



“Service” means the Participant’s continuous active employment with TD
Banknorth.

“Share” means a common share of TD.

“TD” means The Toronto-Dominion Bank and its successors.

“Units” means any one or all of Initial Units, the Year One Units, the Year Two
Units, the Year Three Units and Final Units.

“Year One” means the year ending December 31, 2005.

“Year Two” means the year ending December 31, 2006.

“Year Three” means the year ending December 31, 2007.

“Year One Units” means one third of the Initial Units multiplied by the
Performance Factor determined at the end of Year One or by a Performance Factor
which is 100% if the Plan provides that the Performance Factor will not be
applied. Year One Units will be allocated to a Participant in accordance with
Article Five.

“Year Two Units” means one third of the Initial Units multiplied by the
Performance Factor determined at the end of Year Two or by a Performance Factor
which is 100% if the Plan provides that the Performance Factor will not be
applied. Year Two Units will be allocated to a Participant in accordance with
Article Five.

“Year Three Units” means one third of the Initial Units multiplied by the
Performance Factor determined at the end of Year Three or by a Performance
Factor which is 100% if the Plan provides that the Performance Factor will not
be applied. Year Three Units will be allocated to a Participant in accordance
with Article Five.

6



--------------------------------------------------------------------------------



 



ARTICLE THREE

THE COMMITTEE

3.1 Powers of the Committee

In addition to any other powers of the Committee under the Plan, and subject to
the terms of the Plan, the Committee shall have the power to:

(i) determine the Performance Target to be used to calculate Year One Units,
Year Two Units and Year Three Units, in respect of any Award;

(ii) determine the Performance Result in any year;

(iii) determine the formula to be used in calculating the Performance Factor to
be used to calculate Year One Units, Year Two Units and Year Three Units in
respect of any Particular Award; and

(iv) adjust the number of Units allocated to a Participant in the circumstances
described in Section 5.5.

ARTICLE FOUR

ADMINISTRATION BY ADMINISTRATOR

4.1 Administration and Interpretation by the Administrator

The Administrator shall administer the Plan in accordance with the provisions of
the Plan and the decisions of the Committee. The Administrator shall have full
and complete authority to interpret the provisions of the Plan and to make such
other determinations as the Administrator deems necessary or desirable for the
administration of the Plan. Whenever the Administrator has the power under the
Plan to take any action or make any decision or determination, the Administrator
shall have the ability to take such action or make such decision or
determination in the Administrator’s sole, absolute and unfettered discretion,
subject to the discretion of the Committee.

7



--------------------------------------------------------------------------------



 



4.2 Administrator Reports to the Committee

The Administrator (if different than the Committee) shall report on the
administration of the Plan to the Committee no less frequently than annually,
and the Committee shall report on the Plan to the Board no less frequently than
annually.

4.3 Interpretation Conclusive

The interpretation and construction by the Administrator of any of the
provisions of the Plan and any determination by the Administrator pursuant to
any provision of the Plan shall be final, conclusive and binding upon both TD
Banknorth and the Participant with respect to whom a determination has been
made.

4.4 No Liability

No director, officer or employee of TD or TD Banknorth, and no member of the
Committee, shall be liable for (i) the exercise of any discretion by the
Committee or the Administrator hereunder, (ii) any action or determination made
in good faith by any of them in connection with the interpretation and
administration of the Plan, (iii) any decline in the market value of the Shares
or (iv) the inability of TD Banknorth to meet a Performance Target, and each
shall be entitled to indemnification by TD Banknorth for any loss, damage or
liability suffered or incurred by any of them in connection with any such matter
in the manner provided for by TD Banknorth’s bylaws.

ARTICLE FIVE

ALLOCATION OF AWARDS TO UNITS

5.1 Determination of Number of Initial Units

A Participant’s Award shall be subdivided into Initial Units that will be
allocated to the Participant. The number of Initial Units allocated to a
Participant pursuant to the Award will be determined by dividing the dollar
amount of the Award by the per Share closing price of a Share on the New York
Stock Exchange on the Effective Date and such price will be set out in a
Participant’s Participation Agreement.

8



--------------------------------------------------------------------------------



 



5.2 Initial Units Are Used to Determine Year One Units, Year Two Units and Year
Three Units

The number of Initial Units allocated to a Participant will be used to determine
the number of Year One Units, Year Two Units and Year Three Units. As of the end
of Year One, Year Two and Year Three, the Administrator will determine the
number of Year One Units, Year Two Units and Year Three Units, respectively, as
follows: the Administrator will compare the Performance Target set by the
Committee for the preceding year with the Performance Result for that year to
determine the Performance Factor. The number of Year One Units, Year Two Units
and Year Three Units, as the case may be, to be allocated to the Participant
will be equal to one third of the Initial Units multiplied by the Performance
Factor for that year or by a Performance Factor which is 100% if the Plan
provides that the Performance Factor shall not be applied. Once determined, the
number of Year One Units, Year Two Units and Year Three Units may not be
adjusted by a Performance Factor for a year other than that to which such Units
relate.

5.3 Final Units Used to Determine the Redemption Value of the Award at the
Maturity Date of the Award

On the Maturity Date of an Award, the Administrator will determine the number of
Final Units and allocate them to the Participant. The Final Units will be used
to determine the Redemption Value of the Award at the Maturity Date of the
Award.

5.4 Fraction of Units

If an Award would result in an allocation of fractional Initial Units, the
amount of the Award will be adjusted upward to allow for an allocation of
Initial Units equal to a number of whole Initial Units. If the Award would
result in an allocation of a number of Initial Units which is not divisible by
three, then the amount of the Award will be adjusted upward to allow for an
allocation of a number of Initial Units which is divisible by three.

5.5 Adjustment in Number of Units

In the event that the Committee determines that any dividend or other
distribution (whether in the form of cash, stock, other securities or other
property), recapitalization, stock split, reverse stock split, reorganization,
merger, consolidation, split-up, spin-off, combination, repurchase, or exchange
of stock or other securities of TD or TD Banknorth, issuance of warrants or
other rights to purchase stock or other securities of TD or TD Banknorth, or
other similar corporate transaction or event such that an adjustment is
determined by the Committee to be appropriate in order to prevent dilution or
enlargement of the benefits or potential benefits intended to be made available
under the Plan, then the Committee shall, in such manner as it may deem
equitable, adjust any or all of (i) the number of Units subject to outstanding
Awards and the Performance Target or Performance Factor with respect to any
outstanding Award, or, if deemed appropriate,

9



--------------------------------------------------------------------------------



 



make provision for a cash payment to the holder of an outstanding Award. The
judgment of the Committee with respect to any such adjustments shall be
conclusive and binding on each Participant.

5.6 Units are Not Shares

The allocation of a Unit to a Participant is not the grant of a Share to a
Participant. The allocation of a Unit to a Participant is a bookkeeping entry
and shall only be used to record the amount (if any) to be paid to a Participant
in accordance with this Plan. The allocation of a Unit to a Participant shall
not entitle a Participant to any rights of a holder of a Share.

ARTICLE SIX

PARTICIPANTS ENTITLEMENT TO AWARDS

6.1 Entitlement to Award if in Service until the Maturity Date

(i) If a Participant has remained in Service from the Award Date for the Award
until the Maturity Date of such Award, the Participant will be entitled to
receive cash equal to the Redemption Value of all of the Final Units which have
been allocated to the Participant pursuant to that Award, less all taxes and
other applicable statutory deductions.

(ii) The Committee may in its discretion determine whether, to what extent and
under what circumstances cash payable with respect to an Award may be deferred
at the election of the holder thereof. If any such deferral is to be permitted
to a Participant by the Committee, the Committee shall establish rules and
procedures relating to such deferral in a manner which complies with the
requirements of Section 409A of the Code, including, without limitation, the
time when an election to defer may be made, the time period of the deferral and
the events that would result in payment of the deferred amount, the interest or
other earnings attributable to the deferral and the method of funding, if any,
attributable to the deferred amount.

6.2 Termination Without Cause or Participant Resigning for Good Reason

If a Participant’s Service terminates by reason of TD Banknorth terminating the
Participant’s Service without Cause, or by reason of the Participant resigning
for Good Reason, the Units shall vest at such time but shall be paid out within
five business days after the Maturity Date or, if later, the six month
anniversary of the termination of Service, subject to the Participant’s
continued compliance with the confidentiality, nonsolicitation and
noncompetition provisions set forth in the Employment and Retention Agreement.
The calculation of Year One Units, Year Two Units and Year Three Units and the
Redemption Value of an Award shall be made in the

10



--------------------------------------------------------------------------------



 



same manner as if the Participant’s Service had not terminated prior to the
Maturity Date of an Award, except that no Performance Factor shall be applied
for any period to determine the Final Units under such circumstances.

6.3 Disability of Participant

If a Participant’s Service terminates by reason of the Participant’s Disability
and the Date of Termination of Employment occurs prior to the Maturity Date of
the Award, the Units shall vest at such time but shall be paid out within five
business days after the Maturity Date, subject to the Participant’s continued
compliance with the confidentiality, nonsolicitation and noncompetition
provisions in the Employment and Retention Agreement. The calculation of Year
One Units, Year Two Units and Year Three Units and the Redemption Value of an
Award shall be made in the same manner as if the Participant’s Service had not
terminated prior to the Maturity Date of an Award, except that no Performance
Factor shall be applied for any period to determine the Final Units under such
circumstances.

6.4 Death of Participant

If a Participant dies prior to the Maturity Date of the Award, the Units shall
vest at such time but shall be paid out to the Participant’s estate or
designated beneficiary or beneficiaries, as applicable, within five business
days after the Maturity Date, provided the Participant had been in continual
compliance with the confidentiality, nonsolicitation and noncompetition
provisions set forth in the Employment and Retention Agreement. The calculation
of Year One Units, Year Two Units and Year Three Units and the Redemption Value
of an Award shall be made in the same manner as if the Participant’s Service had
not terminated prior to the Maturity Date of an Award, except that no
Performance Factor shall be applied for any period to determine the Final Units
under such circumstances.

6.5 Retirement of Participant

(i) If a Participant’s Service terminates because of the Participant’s
Retirement, the Units shall vest at such time but shall be paid out within five
business days after the Maturity Date, subject to the Participant’s continued
compliance with the confidentiality, nonsolicitation and noncompetition
provisions set forth in the Employment and Retention Agreement. The calculation
of Year One Units, Year Two Units and Year Three Units and the Redemption Value
of an Award shall be made in the same manner as if the Participant’s Service had
not terminated prior to the Maturity Date of an Award, except that no
Performance Factor shall be applied for any period to determine the Final Units
under such circumstances.

11



--------------------------------------------------------------------------------



 



6.6 Share Value Not Guaranteed

None of TD, TD Banknorth, the Board, the Committee, or the Administrator makes
any representation or warranty as to the expected market value of Shares on the
Maturity Date of the Award or as to the ability of TD Banknorth to meet the
Performance Target (and the corresponding Redemption Value of Final Units.) The
Redemption Value of Final Units could be less than the dollar value of the Award
pursuant to which such Initial Units were allocated.

ARTICLE SEVEN

FORFEITURE AND REDUCTION OF AWARDS

7.1 Resignation

A Participant’s entitlement to an Award (and to be paid the Redemption Value of
the Units which have been allocated pursuant to such Award) will be immediately
(upon the Date of Termination of Employment) and forever forfeited, cancelled
and of no further effect, without compensation to the Participant or any other
person, and without notice by TD Banknorth, if the Participant resigns from
Service other than for Good Reason or pursuant to a Retirement prior to the
Maturity Date of such Award.

7.2 Termination For Cause

A Participant’s entitlement to an Award (and to be paid the Redemption Value of
Units which have been allocated pursuant to such Award) will be immediately
(upon the Date of Termination of Employment) and forever forfeited, cancelled
and of no further effect, without compensation to the Participant or any other
person, and without notice by TD Banknorth, if the Participant’s Service is
terminated by TD Banknorth for Cause prior to the Maturity Date of such Award.

7.3 Date of Termination of Service

For the purposes of the Plan, if TD Banknorth terminates a Participant’s
Service, or the Participant resigns, the Participant’s Service will be deemed to
have been terminated on the Date of Termination of Employment.

12



--------------------------------------------------------------------------------



 



ARTICLE EIGHT

CASH PAYMENT OF AWARDS

8.1 TD Banknorth Determines Redemption Value

Upon the Maturity Date of the Award, TD Banknorth shall determine the Redemption
Value of an Award and the amount of any withholding taxes payable by the
Participant.

8.2 Payment of Awards

(i) TD Banknorth will, within five business days after the Maturity Date of an
Award, pay to the Participant, the Redemption Value of the Final Units allocated
to a Participant pursuant to such Award, less all taxes and any other applicable
statutory deductions required by law to be withheld, which deductions shall be
remitted to the appropriate taxing authorities.

(ii) All payments of Awards will be made in cash.

8.3 Participant’s Tax Obligations

Notwithstanding any other provision in this Plan, each Participant remains
liable in respect of any amounts owing for income taxes, charges or similar
amounts, or penalties in respect of the Award, whether or not withheld or
remitted under the Plan on behalf of such Participant.

8.4 Person Unable to Manage His or Her Affairs

Where, for any reason, the Participant or any other person entitled to be paid a
benefit under this Plan is unable to manage his or her own affairs and there is
a person entitled by law to act on his or her behalf, TD Banknorth may pay to
such person any amount that is payable under this Plan and TD Banknorth will be
discharged from any further responsibility with respect thereto.

8.5 Release

Any payments made to a Participant pursuant to the Plan in connection with a
termination of employment, other than due to death, shall be contingent on the
Executive’s prior execution and non-revocation of a mutual release substantially
in the form attached to the Employment and Retention Agreement as Exhibit C;
provided, however, that if TD Banknorth refuses to execute such mutual release,
the Participant’s obligation to execute and not revoke the release as a
precondition to receiving payment of an Award shall terminate.

13



--------------------------------------------------------------------------------



 



ARTICLE NINE

PARTICIPATION IN THE PLAN DOES NOT CREATE EMPLOYMENT RIGHTS

9.1 No Right to Employment or to Future Awards

Participation in the Plan does not give the Participant the right to be retained
in the Service of TD Banknorth or interfere with the right of TD Banknorth to
terminate the Participant’s employment at any time at will, whether by
dismissal, discharge or with or without Cause. Participation in the Plan does
not impose any obligation, express or implied, on TD Banknorth to grant any
future Award or pay any other form of discretionary compensation to the
Participant. Failure of TD Banknorth to grant a future Award shall not support a
claim for constructive dismissal.

9.2 No Damages Recoverable by Participant

In the event that the Participant is terminated by TD Banknorth either with or
without Cause, the Participant shall have no rights to any Awards which have
been made to him or her (or to Units which have been allocated pursuant to any
such Awards) other than as set forth in the Plan, and the Participant will not
be entitled to recover damages nor to be paid any benefits or to recover any
compensation which the Participant would otherwise have been entitled to under
the Plan if the Participant had remained employed by TD Banknorth.

ARTICLE TEN

MODIFY, AMEND OR TERMINATE

10.1 Right to Amend

The Committee has the right, at any time and for any reason, without delivering
a notice to each Participant, to modify or amend the Plan, in whole or in part,
and in respect to one or more Participants, provided that such modification or
amendment may not, without the consent of the affected Participant, adversely
affect the rights of any Participant or any holder or beneficial of any Award
previously granted under the Plan. In addition, in the event that the Committee
determines, after a review of Section 409A of the Code and all applicable
Internal Revenue Service guidance, that the Plan or any provision thereof should
be amended to comply with Section 409A of the Code, the Committee may amend the
Plan to make any changes required for it to comply with Section 409A of the
Code.

14



--------------------------------------------------------------------------------



 



10.2 Right to Terminate

The Administrator may terminate the Plan, in whole or in Part, at any time, at
its discretion, provided that no such termination shall adversely affect the
rights of any Participant or any holder or beneficiary of an Award theretofore
granted without the consent of the affected Participant, holder or beneficiary.

ARTICLE ELEVEN

MISCELLANEOUS

11.1 Arrangement Constitutes Complete Agreement

This Plan and the Employment and Retention Agreement represents the entire
agreement between the Participant and TD Banknorth with respect to any and all
matters described in it. Neither the Participant nor TD Banknorth relies upon or
regards as material any representations or any writing that has not been
incorporated into the Plan or made a part of the Plan. In the event of a
conflict between the Plan and the Employment and Retention Agreement with
respect to the terms of an Award, the Plan shall control.

11.2 Severability

If a court determines that any provision of this Plan is invalid or
unenforceable, either in whole or in part, such invalidity or unenforceability
will be limited only to that provision or part of the Plan. The remaining part
of that provision or part of the Plan and all other provisions or parts of the
Plan will continue in full force and effect.

11.3 Benefits Cannot Be Assigned

None of the rights or benefits provided in this Plan may be surrendered,
commuted, assigned, pledged or alienated by a Participant and shall not be
subject to attachment, execution or other similar process. In the event of any
attempt by the Participant to alienate, assign, pledge, hypothecate or otherwise
dispose of an Award or any right under the Plan, or in the event of any levy or
attachment, execution or similar process upon the right or interest hereby
conferred, the Administrator may terminate the Award and the Units allocated to
the Participant pursuant to such Award shall thereupon be cancelled and null and
void.

15



--------------------------------------------------------------------------------



 



11.4 Participation Agreement

Every Participant shall be bound by the terms and conditions of the Plan and the
Participant’s execution and delivery of the Participation Agreement, in such
form as the Administrator determines, shall constitute an agreement between the
Participant and TD Banknorth to be so bound.

11.5 Successors and Assigns

The Plan and any Participation Agreement shall be binding upon the successors
and assigns of TD Banknorth and upon each Participant and such Participant’s
heirs, executors, administrators, personal representatives, permitted assignees
and successors in interest.

11.6 No Trust or Fund Created

Neither the Plan nor any Award shall create or be construed to create a trust or
separate fund of any kind or a fiduciary relationship between TD Banknorth and a
Participant or any other person. To the extent that any person acquires a right
to receive payments from TD Banknorth or any affiliate of TD Banknorth pursuant
to an Award, such right shall be no greater than the right of any unsecured
general creditor of TD Banknorth or any affiliate of TD Banknorth.

11.7 Headings

Headings are given to the Sections and subsections of the Plan solely as a
convenience to facilitate reference. Such headings shall not be deemed in any
way material or relevant to the construction or interpretation of the Plan or
any provision thereof.

11.8 Governing Law

The validity, construction and effect of the Plan and any rules and regulations
relating to the Plan and any Participation Agreement shall be determined in
accordance with the laws of the State of Maine.

11.9 Effective Date

The Plan has been approved by the Human Resources and Compensation Committee of
the Board of Directors of TD Banknorth effective March 1, 2005.

16



--------------------------------------------------------------------------------



 



ANNEX A

TD BANKNORTH INC.

2005 PERFORMANCE BASED RESTRICTED SHARE UNIT PLAN

PARTICIPATION AGREEMENT

1. The Award. Pursuant and subject to the provisions of the Plan, TD Banknorth
has made an Award to                                          (the
“Participant”) as follows:

     
Award Date:
  March 1, 2005

   
 
   
Amount of Award:
   

   
 
   
Number of Initial Units:
   

   
 
   
Maturity Date:
  March 1, 2008

   
 
   
Share Price Used to Determine Number of Units:
   

   

2. Participant’s Agreement to be Bound. This Award is subject to the agreement
of the Participant to be bound by the Plan (which includes this Participation
Agreement).

3. Defined Terms. Defined terms in the Plan shall have the same meaning when
used herein. In the event of any inconsistency between the terms of the Plan and
this document, the terms of the Plan shall govern.

4. Performance Target

     (i) Performance Target for Year One. The Performance Target to be used for
calculating Year One Units is EPS for fiscal 2005 that is 10% greater than the
EPS reported for fiscal 2004, as set forth in Section 5(i) below. The
Performance Target for calculating Year One Units shall be calculated in the
manner set forth in Section 7 below.

     (ii) Performance Target for Year Two and Year Three. The Performance Target
to be used for calculating Year Two Units and Year Three Units will be
determined by the Committee each year, in its sole discretion, in accordance
with the terms of the Plan. Once determined by the Committee, the Administrator
will advise the Participant, in writing, of the Performance Target to be used in
Year Two and Year Three of the Particular Award in accordance with the terms of
the Plan.

5. Performance Factor. The Performance Factor is a multiple that is determined
by comparing the Performance Result and the Performance Target pursuant to the
formula determined by the Committee each year of the Award.

 



--------------------------------------------------------------------------------



 



     (i) Performance Factor For Year One. The Performance Factor for Year One of
the Award will be a multiple which is equal to the percentage shown opposite the
applicable Percentage Growth line below for the year in which the Units are
being determined. For example, if EPS for TD Banknorth for Year One was $2.44,
and therefore 7% greater than EPS for the previous year, the Performance Factor
shall be 91%. If the Performance Result for 2005 is EPS between $2.39 and $2.62
per share, but the EPS is not shown in the table below, the Performance Factor
shall be pro-rated between the Performance Factors related to the next higher
and lower EPS figures. For example, if the Performance Result for 2005 is EPS of
$2.47, the Performance Factor shall be pro-rated between the Performance Factors
for EPS of $2.46 and $2.48 in the table below, for a Performance Factor of
95.5%. The Performance Factor is then multiplied by one-third of the number of
Initial Units to determine the Number of Year One Units.

                          PERFORMANCE   PERFORMANCE             ILLUSTRATIVE
TARGET:   TARGET:             NUMBER OF PERCENTAGE   2005     PERFORMANCE   YEAR
ONE GROWTH IN EPS   EPS     FACTOR   UNITS(1)
4.0%
 
$
2.37
      85 %     85  
5.0%
 
$
2.39
      85 %     85  
6.0%
 
$
2.42
      88 %     88  
7.0%
 
$
2.44
      91 %     91  
8.0%
 
$
2.46
      94 %     94  
9.0%
 
$
2.48
      97 %     97  
Performance Target: 10.0%
 
$
2.51
      100 %     100  
11.0%
 
$
2.53
      103 %     103  
12.0%
 
$
2.55
      106 %     106  
13.0%
 
$
2.58
      109 %     109  
14.0%
 
$
2.60
      112 %     112  
15.0%
 
$
2.62
      115 %     115  
16.0%
 
$
2.64
      115 %     115  



--------------------------------------------------------------------------------

(1)   Based on an assumed Award of 300 Initial Units, which is for illustrative
purposes only.

     (ii) Performance Factor for Year Two and Year Three. The formula or the
grid to be used to calculate the Performance Factor to be used in Year Two and
Year Three of the Award will be determined by the Committee in its sole
discretion in accordance with the terms of the Plan. For example, in Year Two,
the Committee may determine that the Performance Target is an 8% growth in EPS,
with appropriate changes in the remaining columns of the above grid. Once
determined by the Committee, the Administrator will advise the Participant in
writing of the formula to be used to calculate the Performance Factor to be used
in Year Two and Year Three of the Award in accordance with the terms of the
Plan.

2



--------------------------------------------------------------------------------



 



6. Limitation on Performance Factor. The Performance Factor for any given Year
can never be less than 80% even if the Performance Result is less than the
performance equating to an 80% Performance Factor, and the Performance Factor
can never be more than 120% even if the Performance Result is greater than the
performance equating to a 120% Performance Factor. A Participant’s Final Units
will equal the sum of the Participant’s Year One Units, Year Two Units and Year
Three Units. For example, if a Participant’s Initial Units amount to 300, and
because the Performance Factors for Year One range from 85% to 115%, the Final
Units cannot be less than 245 or more than 355 in such event.

7. Performance Target and Performance Result. TD Banknorth and the Participant
expressly agree that, notwithstanding any term of the Participant’s Employment
and Retention Agreement, the calculations of the Performance Target and
Performance Result for Year One, Year Two and Year Three, in the discretion of
the Committee, shall take into account adjustments for items like changes in
accounting methodologies, merger and consolidation charges related to the Merger
and other acquisitions, extraordinary items and cost and revenue synergies
between TD Banknorth and TD as determined by the Committee, provided that the
expense, if any, related to the expensing of stock options, restricted stock and
other stock or stock-based awards shall not be deducted.

8. Other Amended Terms. In addition to the changes set forth in Section 7 of
this Participation Agreement, TD Banknorth and the Participant expressly agree
that, notwithstanding any term of the Plan or the Employment and Retention
Agreement to the contrary, (i) the term “Disability” shall have the meaning set
forth in the Plan, as required by recently-enacted Section 409A of the Code, and
not as set forth in the Employment and Retention Agreements, (ii) the Redemption
Value shall be paid within five business days following the Maturity Date rather
than on the Maturity Date as set forth in the Employment and Retention
Agreements, except as set forth in clause (iii) below, and (iii) following a
termination of Service pursuant to Section 6.2 of the Plan, the payment of the
Redemption Value shall be delayed until the later of (y) the six-

3



--------------------------------------------------------------------------------



 



month anniversary of the termination of Service as required by recently-enacted
Section 409A of the Code or (z) within five business days after the Maturity
Date. The Participant agrees to the changes set forth in this Section 8 and
Section 7, and that except as expressly noted in this Section 8 and Section 7,
this Participation Agreement shall not by implication or otherwise alter,
modify, amend or in any way affect any of the terms of the Plan or the
Participant’s Employment and Retention Agreement.

9. Changes to the Plan. If the Plan is amended as permitted under the Plan, the
amendments or additional provisions shall be deemed to be part of the Plan and
this Participation Agreement and the Participant shall be bound thereby.

10. No Right to Employment or to Future Awards. Participation in the Plan does
not give the Participant the right to be retained in the Service of TD Banknorth
or interfere with the right of TD Banknorth to terminate the Participant’s
employment at any time at will, whether by dismissal, discharge, or with Cause
or without Cause. Participation in the Plan does not impose any obligation,
express or implied, on TD Banknorth to grant any future Award or pay any other
form of discretionary compensation to the Participant. Failure of TD Banknorth
to grant an Award under this Plan, or a similar award, shall not support a claim
for constructive dismissal.

11. Notices. Any notice given hereunder to TD Banknorth shall be addressed to TD
Banknorth Inc., Attention: _____________________________________________ , P.O.
Box 9540, Two Portland Square, Portland, Maine 04112-9540, and any notice given
hereunder to the Participant shall be addressed to the Participant at the
Participant’s address as shown on the records of TD Banknorth.

12. Agreement to be Bound. The Participant acknowledges that he or she obtained
a copy of the Plan document and that he or she reviewed and understood all of
the terms and conditions of the Plan including the provisions concerning
forfeiture of Awards. The Participant agrees to be bound by the terms and
conditions of the Plan. The Participant agrees to complete, sign and deliver
this Participation Agreement to the address shown below.

4



--------------------------------------------------------------------------------



 



Dated: March 1, 2005.

TD Banknorth, by its duly authorized officer, and the Participant have executed
this Participation Agreement in duplicate as of the day and year first above
written.

              TD BANKNORTH INC.
 
   
By:
   

   

  Name:

  Title:
 
    PARTICIPANT
 
      Print Name:

5